MEMORANDUM***
Gladys Patricia Coronado and Juan Carlos Garcia-Aguilar (collectively, Coronado), petition for review of a decision of the Board of Immigration Appeals (BIA), affirming the Immigration Judge’s (IJ) determination that they are ineligible for asylum or. withholding of removal. We deny the petition.
Assuming that Coronado was credible, substantial evidence supports the IJ’s determination that she does not qualify for asylum or withholding of removal. INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992); 8 U.S.C. § 1229(a). There is no evidence that the men in black who killed Coronado’s brother persecuted Coronado or her family on account of any statutorily protected ground. Nor did Coronado establish that the men actually were guerillas, or worked for the government, or a quasi-official group, or were persons or groups that the government was unable or unwilling to control. Coronado also failed to establish that she has a well-founded fear of future persecution. She did not show that it is likely that her brother’s political opinion would be imputed to her, that the alleged guerillas knew of his political opinion, or that in the twenty years since her brother’s death whoever killed her brother would persecute her if she were to return to Guatemala. Coronado’s fear that Guatemala is generally unsafe is insufficient to render her eligible for asylum. See 8 U.S.C. §§ 1101(a)(42)(A), 1158(b)(1); Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir.2000).
Because Coronado failed to establish eligibility for asylum she necessarily failed to demonstrate eligibility for withholding of removal. See Pedro-Mateo v. INS, 224 F.3d 1147,1150 (9th Cir.2000).
*983Finally, we lack jurisdiction to review whether the IJ violated due process because Coronado failed to exhaust this issue before the BIA. She was aware of voluntary departure as a form of relief no later than the time she appealed to the BIA, yet did not argue that the IJ should have advised her of her eligibility. 8 U.S.C. § 1252(d)(1); Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.2004); Rojas-Garcia v. Ashcroft, 339 F.3d 814, 819 (9th Cir.2003); cf. Moran-Enriquez v. INS, 884 F.2d 420 (9th Cir.1989).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.